Title: To George Washington from the Commissioners for the District of Columbia, 25 November 1791
From: Commissioners for the District of Columbia
To: Washington, George



Sir
[Georgetown, Md.] Novr 25th 1791

We are sorry to be under the disagreeable necessity of mentioning to you an Occurance which must wound your feelings. On our meeting here to day, we were to our great astonishment informed that, Majr L’Enfant, without any Authority from us, &

without even having submitted the matter to our consideration, had proceeded to demolish, Mr Carroll’s house, Mr Carroll who had received some letters, from the Majr on the subject, fearing the consequences obtained an injunction from the Chancellor, for him to desist: With a summons to Majr L’Enfant to attend the Court of Chancery in December, to receive his decision on the subject, but before his return the houses was in part demolished. Tho’ this circumstance is sufficiently unfortunate of itself its is particularly so with respect to the time at which it had happened—We had just sent up a memorial to the Assembly, on several subjects which we had deemed of importance to the Federal City—We therefore fear it may produce unfavourable impressions in the members respecting the several matters prayed for, Tho’ we have taken every step in our power to prevent it—As soon as we met we issued directions to Majr L’Enfant and the persons acting under him in his absence, to disist till he received our instructions which might have obtained, what was proper in the Case, without any disagreeable consequences—As he cannot pretend to have Acted from any authority from us, we have been much hurt at insinuations, that he acted by X X authority from you—Being fully convinced that these were unfounded, we have not hesitated to declare that they were so—The Majr is at Dumfries, so that we have had no opportunity, of communicating, with him on this subject or learning his reasons and justifications, Anticipating your feelings on this subject, and fully apprised of the Majrs fitness for the work he is employed in, we cannot forbear expressing a hope that the affair may be still so adjusted that we may not Lose his services—Your letter to Mr Stuart which has been laid before us, has given us the greatest satisfaction—We hope as far as good intentions and diligence on our part, can promote the great work, never to be found deficient in either—We shall give immediate notice to Mr Ellicot to lay out squares agreeable to your directions; so as to be in readyness for as early a sale as possible—We shall also attend to the Ideas suggested by Mr Jefferson in his letter just received—We some time ago contracted with Mr Fendall for the delivery of four thousand perches of foundation stone: And this day compleated a contract with two persons for the two thousand Wharf logs to be delivered by the 1st of June so that we hope at the next sale. there will be every proof of our being in earnest—we

hope soon to be able to inform you, of a contract for quarries—We are &c.

Da. Stuart
Dl Carroll

